Exhibit 10.2



TERMINATION OF POST-EMPLOYMENT CONSULTING AGREEMENT




THIS TERMINATION OF POST-EMPLOYMENT CONSULTING AGREEMENT (the “Termination
Agreement”) is made and entered into as of this 20th day of April, 2008, by and
between Charles H. Turner (the “Executive”) and Pier 1 Imports, Inc., a Delaware
corporation (the “Company”).


WITNESSETH:


WHEREAS, the Company and Executive entered into that certain “Post–Employment
Consulting Agreement” dated September 19, 1994, a copy of which is attached
hereto as Exhibit A; and


WHEREAS, the Company and Executive desire to terminate the Post-Employment
Consulting Agreement; and


WHEREAS, Executive and the Company have reached the mutual understandings and
agreements embodied in this Termination Agreement;


NOW, THEREFORE, for good and valuable consideration and in consideration of the
mutual undertakings set forth herein, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Company and Executive hereby agree as
follows:


I. Termination of the Post-Employment Consulting Agreement. Effective as of
April 20, 2008, the parties hereby mutually agree to unconditionally terminate
and extinguish the Post-Employment Consulting Agreement.


II. Release. The Executive on behalf of himself and his agents, assigns,
relatives, spouse and related persons hereby unconditionally compromises,
releases and forever discharges, to the fullest extent permitted by law, the
Company, its subsidiary and affiliated companies and entities and its and their
employees, officers, directors, agents, parents, subsidiaries, affiliates and
each of them from all manner of actions, proceedings, causes of action, claims,
counterclaims, suits, debts, sums, monies, accounts, covenants, agreements,
promises, damages, losses or demands (collectively, “Claims”) of whatever kind
or nature, whether known or unknown, in law or in equity, which arise from the
Post-Employment Consulting Agreement. The Company hereby unconditionally
compromises, releases and forever discharges, to the fullest extent permitted by
law, the Executive from all Claims of whatever kind or nature, whether known or
unknown, in law or in equity, which arise from the Post-Employment Consulting
Agreement.


IN WITNESS WHEREOF, the Executive and the Company, by its duly authorized
officer, have each placed their signatures below as of the day and year first
above written.




PIER 1 IMPORTS, INC.:

 

EXECUTIVE:

  By:     Gregory S. Humenesky Charles H. Turner Executive Vice President-Human
Resources April ___, 2008 April ___, 2008

